Mr. Chief Justice Chase
dissenting:.
I am unable to concur in the opinion just read. The original contract was honestly and fairly made without taint of fraud. This is not disputed. Large preparation at great expense was made by the claimant for the fulfillment of it on- his part. It was violated by the United States without reasonable cause, as I think, as 'expressly found' by the Court of Claims, without the consent and against the remonstrances of the claimant. A modified contract, so called, but really a second contract, was then made between the parties, which was fulfilled on both sides; but there is nothing to show that this contract was freely made, or made at all by the claimant in place of the first, or that payment of the sums due under it from the United States was accepted by him in satisfaction of damages for the breach of the first. I think that the United States are not absolved in their dealings with citizens from the obligations of honesty by which individuals are usually controlled, and that the claimant is entitled to damages.